Title: To James Madison from James Simons, 8 May 1804 (Abstract)
From: Simons, James
To: Madison, James


8 May 1804, “Custom House,” Charleston. “In compliance with your standing orders I have furnished his Excellency the Governor of this State, and also the Dt Attorney, with Copies of a letter from the french Commissary of Commercial relations, Mr Soult, and Certain affidavits all similar to those which I now have the honor to transmit to you. I also do myself the honor to enclose you copies of my Letters to his Excellency the Governor & to Mr Soult.”
